

115 HR 5088 IH: No More Atrocities with Guns Act
U.S. House of Representatives
2018-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5088IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2018Ms. Jackson Lee (for herself and Mr. Cohen) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the transfer of a semiautomatic assault weapon
			 to a person under 21 years of age, and to prohibit the possession or
			 ownership of a semiautomatic assault weapon by such a person, with
			 exceptions for active duty military personnel and full-time law
			 enforcement employees.
	
 1.Short titleThis Act may be cited as the No More Atrocities with Guns Act or the No MAGA Act. 2.Increase in minimum age at which a person may be transferred, or possess or own, a semiautomatic assault weapon, with exceptions (a)Prohibition on transfer by Federal firearms licensee (1)In generalSection 922(b)(1) of title 18, United States Code, is amended to read as follows:
					
						(1)
 (A)any firearm or ammunition to any individual who the licensee knows or has reasonable cause to believe has not attained 18 years of age;
 (B)any semiautomatic assault weapon to any individual who the licensee knows or has reasonable cause to believe has not attained 21 years of age and is not a qualified individual; or
 (C)if the firearm or ammunition is not a semiautomatic assault weapon and is other than a shotgun or rifle, or ammunition for a shotgun or rifle, to any individual who the licensee knows or has reasonable cause to believe has not attained 21 years of age;.
 (2)Sworn statementSection 922(c)(1) of such title is amended by striking in the case of any firearm and all that follows through eighteen years or more of age and inserting in the case of a semiautomatic assault weapon, I am at least 21 years of age or a qualified individual (as defined in section 921(a)(31) of title 18, United States Code), in the case of a firearm other than a semiautomatic assault weapon, a shotgun or a rifle, I am at least 21 years of age, or that, in the case of a shotgun or a rifle, I am at least 18 years of age.
				(b)Prohibition on transfer by others; prohibition on possession or ownership
 (1)In generalSection 922 of such title is amended by adding at the end the following:  (aa)It shall be unlawful—
 (1)for any person not licensed under section 923, in or affecting interstate or foreign commerce, to transfer a semiautomatic assault weapon to an individual who has not attained 21 years of age and is not a qualified individual; or
 (2)for an individual who has not attained 21 years of age and is not a qualified individual to possess or own a semiautomatic assault weapon in or affecting interstate or foreign commerce..
 (2)PenaltiesSection 924 of such title is amended— (A)in subsection (a), by adding at the end the following:
						
							(8)
 (A)Whoever knowingly violates section 922(aa)(1) shall be fined not more than $50,000 (or, in the case of the second or a subsequent such offense, not more than $250,000), imprisoned not more than 5 years, or both.
 (B)Whoever knowingly violates section 922(aa)(2) shall be fined not more than $5,000, imprisoned not more than 5 years, or both.; and
 (B)in subsection (d)(1), by striking or (k) and inserting (k), or (aa). (c)Definitions (1)Semiautomatic assault weaponSection 921(a) of such title is amended by inserting after paragraph (29) the following:
					
 (30)The term ‘semiautomatic assault weapon’ means any semiautomatic assault weapon, as defined in section 921(a)(30) of this title, as included in the enactment of the Public Safety and Recreational Firearms Use Protection Act without regard to the repeal of such Act.
 (31)The term qualified individual means— (A)a member of the Armed Forces on active duty; and
 (B)a qualified law enforcement officer (as defined in section 926B(c)(1).. (d)Effective dateThe amendments made by this section shall apply to conduct engaged in after the 90-day period that begins with the date of the enactment of this Act.
			